Exhibit 10.24
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
John M. Scheurer (“you”) and Allied Capital Corporation (the “Company”), a
Maryland corporation, and will be effective on May 5, 2009 (the “Effective
Date”). You and the Company shall be referred to collectively as the “Parties.”
     WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders to retain your services as Chief Executive Officer
(“CEO”) and to provide you with compensation and other benefits on the terms and
conditions set forth in this Agreement;
     WHEREAS, you are willing to accept such employment and perform services for
the Company on the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Parties agree as follows:
1. Responsibilities.
     The Company agrees to employ you as CEO. In that position, you shall report
to the Chairman of Company’s Board of Directors (the “Board”). As CEO, you,
along with the Chairman of the Board (the “Chairman”), shall be responsible for
the overall strategic direction of the Company and subject to the direction of
the Board, you shall perform such executive, supervisory and management
functions and duties as may be assigned to you from time to time by the Board
consistent with such position. You shall devote your entire business time,
attention, skill and energy exclusively to the business of the Company and shall
not engage in any other business activity, including but not limited to the
development of any other business. You shall perform your responsibilities in
accordance with the standards and policies that the Company may from time to
time establish. You may engage in appropriate civic, charitable or other
non-profit activities and devote a reasonable amount of time to private
investments or boards or other activities, provided that you notify the Board
and in the reasonable determination of the Board such activities do not
interfere or conflict with your responsibilities and are not or are not likely
to be contrary to the Company’s interests. Nothing in this Agreement shall
preclude you from managing any passive investment made by you in publicly traded
equity securities or other property (provided that no such investment may exceed
5% of the equity of any entity), without the prior approval of the Company. You
and the Company agree that your position is important to the Company’s success
and that the highest level of performance is required from you. You represent
that you are not subject to any legal obligations or restrictions that would
prevent or limit you from performing your responsibilities under this Agreement.
     2. Term of Employment.
     The Company agrees to employ you, and you agree to remain in employment
with the Company, up to but not including the third anniversary of the Effective
Date, unless your
Initial:                     

 



--------------------------------------------------------------------------------



 



employment is terminated earlier pursuant to Section 5 below (the “Term”). The
Term may be extended by written agreement of the Parties.
3. Compensation.
     (a) Base Compensation. Your base compensation shall be $91,667.67 per month
(which would equal $1.1 million dollars on an annualized basis), less applicable
taxes and withholdings, payable in accordance with the Company’s regular payroll
practices in effect from time to time (such compensation, as increased pursuant
to and in accordance with the following sentence, “Base Compensation”). The
Company shall review your Base Compensation annually and may increase in its
discretion, but may not decrease, your Base Compensation.
     (b) Bonus Compensation. You will be eligible to receive an annual bonus as
determined by the Board in its sole discretion.
     (c) Business Expenses. The Company shall pay or reimburse you for all
ordinary and reasonable business-related expenses you incur in the performance
of your duties under this Agreement. The Company will reimburse you for all such
expenses upon the presentation by you of an itemized account of such
expenditures, together with supporting receipts and other appropriate
documentation. The Company shall reimburse you for your reasonable legal fees
and expenses incurred in the preparation of this Agreement. As to expenses
eligible for reimbursement under the terms of the Agreement, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year, and (ii) any
reimbursement of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A.
     (d) Withholding. All payments under Sections 3(a) and 3(b) above shall be
reduced by the amount of withholdings that are required to be made by law.
4. Employee Benefits.
     You shall be eligible to participate in all employee benefit programs that
the Company may provide to employees at your level subject to the terms of such
programs, which may include, but are not limited to benefits such as health
insurance plans, paid holidays, vacation, and 401(k), subject in each case to
the generally applicable terms and conditions of any such plan or program in
question and to the determinations of any person or committee administering any
such plan or program. The Company may modify or terminate any such benefit or
program at any time.
5. Termination of Employment.
     Upon the date your employment with the Company ends for any reason (the
“Termination Date”), except as otherwise provided herein or under the specific
terms and provisions of any written plan, arrangement or agreement with the
Company, you will not be eligible for further compensation, benefits or other
perquisites under Sections 3 and 4 of this Agreement, other than those that have
already accrued or vested as of the Termination Date, such payment of a pro rata
share of your Base Compensation through your Termination Date and payment for
any accrued, unused vacation as of your Termination Date. Unless the Company
requests otherwise, when your employment ends for any reason, you shall be
deemed to have resigned as of the Termination Date from all positions you hold
with the Company or any Affiliate or based on your employment with the Company.
Termination of your employment may occur under any of the following
circumstances:
Initial:                     

2



--------------------------------------------------------------------------------



 



     (a) Expiration of Term. Your employment will terminate if the Term provided
for under Section 2 expires without written agreement of the Parties to continue
your employment; or
     (b) Termination of Employment by the Company. The Company has the right to
terminate your employment at any time with or without Cause. If the Company
terminates your employment for Cause, it will give you written notice of the
specific provision of this Agreement relied upon for Cause. For all purposes
under this Agreement, (“Cause”) shall mean:

  (i)   your willful failure to substantially perform your duties under this
Agreement that continues for more than thirty (30) days after the Company sends
written notice to you specifying in reasonable detail your claimed failure;    
(ii)   an act or omission by you constituting gross misconduct or fraud;    
(iii)   your conviction or entry of a plea other than “non-guilty” to a crime
involving moral turpitude or to a felony;     (iv)   your ineligibility to serve
as employee, officer or director of the Company pursuant to Section 9 of the
Investment Company Act of 1940, as amended;     (v)   your willful failure to
comply with a lawful, written instruction of the Board of Directors that you
fail to remedy within five (5) days after the Company sends you notice of such
failure; or     (vi)   a breach of your duty of loyalty to the Company that
results in substantial harm to the Company and is not remedied within thirty
(30) days after the Company gives written notice to you describing in reasonable
detail the conduct that constituted such a breach.

If the Company gives the initial notice of a failure under Section 5(b)(i) or a
breach under 5(b)(vi), the Company may in its discretion specify in such notice
that during the thirty (30) day period after such notice you shall have no
authority to bind the Company.
or
     (c) Death or Disability. Your employment shall be deemed to have been
terminated by you upon your (i) death or (ii) inability to perform your duties
under this Agreement, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.
or
     (d) Resignation by You. You have the right to resign your employment with
the Company at any time with or without Good Reason after having given the
Company thirty (30) days written notice. The Company may in its sole discretion
place you on paid administrative leave as of any date prior to the end of such
thirty (30) day notice period and request that you no longer
Initial:                     

3



--------------------------------------------------------------------------------



 



be present on Company premises. During any period of paid administrative leave,
you will not be authorized to act as a representative, or make any statements on
behalf of, the Company.
     Before you can resign for Good Reason, you must give the Company written
notice that you intend to resign for Good Reason and of the facts and
circumstances you believe constitute Good Reason. If the Company fails to cure
within thirty (30) days, your employment will end at the end of that thirty
(30) day period. For purposes of this Agreement, “Good Reason” shall mean that
within the sixty (60) days prior to your notice of intent to resign for Good
Reason there has been (i) a material breach by the Company of this Agreement,
including without limitation any material reduction in your Base Compensation or
benefits and any failure by the Company to maintain its directors’ and officers’
liability coverage (but excluding any other reduction in benefits applicable to
all employees); or (ii) without your consent, your office has been relocated to
a location more than 40 miles from your current office location; or (iii) your
duties or responsibilities have been materially reduced.
6. Severance Payments.
     (a) If (i) your employment under this Agreement ends under Section 5(b)
without Cause, Section 5(c) for death or Disability or Section 5(d) for Good
Reason, and (ii) you or your authorized legal representative release any claims
you or your heirs may have against the Company, its predecessors, successors,
parents, portfolio companies or affiliates or any of their then current or
former shareholders, officers, directors, agents, legal representatives, or
employees in a form (and consistent with the time limits in such form)
substantially similar to Attachment A to this Agreement, but as such form may be
modified within seven (7) days after the Termination Date by the Company as
necessary for such release to be legally effective on the date it is signed, you
shall receive the severance payments specified below in this Section 6 depending
upon the particular Section of this Agreement under which your employment ended
(“Severance Payments”). Any such Severance Payments shall be made in a lump sum
on the first business day following the expiration of six months after the
Termination Date. You shall not be eligible to receive any severance payments
from the Company other than those provided under this Agreement. All such
Severance Payments shall be reduced by the amount of withholdings that are
required to be made by law.
     (b) Subject to Section 6(a), if your employment ends under Section 5(b)
without Cause or Section 5(d) for Good Reason, you shall receive a payment equal
to the sum of (y) three times (3x) the “Fiscal Year Average” and (z) $1,000,000.
The Fiscal Year Average shall be determined by dividing by three (3) an amount
equal to the sum of all Base and Bonus Compensation that was paid to you during
the Company’s three (3) fiscal years prior to the year in which your employment
ends for any reason listed in Section 6(a)(i) above.
     (c) Subject to Section 6(a), if your employment ends under Section 5(c) for
death or Disability, you shall receive a payment equal the sum of (y) one time
(1x) the “Fiscal Year Average” and (z) $1,000,000.
     (d) If you receive a payment under Sections 6(b) or (c), to assist you in
obtaining post-termination health and welfare benefits, you also shall receive a
payment of $49,500.
Initial:                     

4



--------------------------------------------------------------------------------



 



     (e) You shall not be required to mitigate the amount of any Severance
Payments made under this Section 6, nor shall any such payment be reduced by any
earnings or benefits that you may receive from any other source.
     (f) If all the conditions for your receipt of Severance Payments in
accordance with this Section 6 have been met and you become eligible for
Severance Payments, the Company’s obligation to make such payment shall be
absolute and unconditional and shall not be subject to offset, counterclaim,
recoupment, or defense by the Company, except a defense that no such payment is
due as a result of a material breach by you of a material obligation under this
Agreement. If a dispute arises with respect to the enforcement of your rights
under this Section 6, or if any legal or arbitration proceeding shall be brought
in to enforce or interpret this Section 6, you shall be entitled to
reimbursement for any reasonable attorney’s fees and necessary costs and
disbursements incurred as a result of such dispute unless, as a result of such
legal or arbitration proceeding, it is affirmatively determined in a final and
non-appealable judgment or determination that you instituted such legal or
arbitration proceeding in bad faith or that your claims were frivolous.
     (g) To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, you shall not be considered to have terminated
employment with the Company for purposes of the Agreement until you would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A and, for the purposes of determining the timing of
payment, termination of employment shall not be considered to occur until you
have incurred such a “separation from service.”
     (h) If any provision of this Agreement would cause you to incur any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company shall reform such
provision; provided that the Company shall: (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code, and (ii) notify and consult with you
regarding such amendments or modifications prior to the effective date of any
such change.
7. Return of Property.
     Upon termination of your employment with the Company for any reason, you
agree to immediately return to the Company all equipment, credit cards and other
property belonging to the Company. This includes all documents and other
information prepared by you or on your behalf or provided to you in connection
with performing your duties for the Company, regardless of the form in which
such documents or information were created or are maintained or stored,
including computer, typed, written, imaged, audio, video, micro-fiche, digital,
audio, electronic or any other means of recording or storing documents or other
information. You may retain a copy of any documents describing any rights or
obligations you may have after the Termination Date under any employee benefit
plan or other agreements.
8. Confidential Information.
     (a) Except as specifically provided below, you shall not disclose or use at
any time, either during or after the Term, any Confidential Information (defined
below) of the Company, its parents, subsidiaries, portfolio companies,
predecessors, successors or affiliates (collectively “the Companies”), whether
patentable or not, that you learn as a result of your service to the Companies
in any capacity, whether or not you developed such information. For purposes of
this Agreement, "Confidential Information” shall mean the Companies’ and their
customers’ or business partners’ trade secrets or proprietary information and
shall include information regarding either the Companies’ or their customers’ or
business partners’:
Initial:                     

5



--------------------------------------------------------------------------------



 



  •   existing and prospective investments;     •   financing information and
sources;     •   patent applications, developmental or experimental work,
formulas, test data, prototypes, models, and product specifications;     •  
financial information;     •   financial projections and pro forma financial
information;     •   sales and marketing strategies, plans and programs and
product development information;     •   members’, employees’ and consultants’
benefits, perquisites, salaries, stock options, compensation, formulas or
bonuses, and their non-business addresses and telephone numbers; and     •  
business plans.

     (b) Information that is or later becomes publicly available in a manner
wholly unrelated to any breach of this Agreement by you will not be considered
Confidential Information as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you should treat it as
Confidential Information until you receive clarification from the Board that it
is not Confidential Information.
     (c) Confidential Information shall remain at all times the property of the
Company. You may use or disclose Confidential Information only:

  (i)   during your employment with the Company as authorized by the Company or
as reasonably necessary in providing service to the Company in any capacity; or
    (ii)   with the prior written consent of the Chairman; or     (iii)   in a
legal proceeding between you and the Company to establish the rights of either
party under this Agreement, provided that you stipulate to a reasonable
protective order to prevent any unnecessary use or disclosure; or     (iv)  
subject to a compulsory legal process that requires disclosure of such
information provided that, to the extent legally permitted, you have complied
with the following procedures to ensure that the Company has an adequate
opportunity to protect its legal interests in preventing disclosure. Upon
receipt of a subpoena that could possibly require disclosure of Confidential
Information, you shall provide (i) notice to the Company by email of having
received such compulsory process within 24 hours after receiving it and (ii) by
hand a copy of the compulsory process and complete information regarding the
circumstances under which you received it to the Company by hand delivery within
forty-eight (48) hours after receiving it. You shall not make any disclosure
until the latest possible date for making such disclosure in accordance with the
compulsory process (“Latest Possible Date”). If the Company seeks to prevent
disclosure in accordance with any applicable legal procedures, and provides you
with notice before

Initial:                     

6



--------------------------------------------------------------------------------



 



      the Latest Possible Date that it has initiated such procedures, you shall
not make disclosures of any Confidential Information that is the subject of such
procedures until such objections are withdrawn or ruled on. The Company will
indemnify and hold you harmless from any damages resulting directly from your
compliance with the requirement in the proceeding sentence.

     (d) You hereby acknowledge that any breach of this Section 8 would cause
the Company irreparable harm. In the event of a breach or threatened breach of
this Section 8, the Company shall be entitled to injunctive relief enforcing
this Section 8 without bond. If any part of this Section 8 is found to be
overbroad, the Parties authorize the court to reform this Section to provide the
maximum protection for the Company that is legally permitted and to enforce it
as reformed.
9. Non-Disparagement.
(a) Except for statements (i) authorized by the Company, (ii) made in the course
of or in connection with your employment with a reasonable good faith belief
that such statement is consistent with your duty of loyalty to the Company, or
(iii) after compliance with Section 8(c)(iv), legally required by a subpoena or
legal summons, you agree that both during the Term and at all times thereafter:

  (1)   you shall not, directly or indirectly, in any manner or form make any
statement about the Companies or any of their directors, officers, employees,
agents or representatives to any media outlet (including without limitation any
television, radio, newspaper, chat board or website); and     (2)   you shall
not, directly or indirectly, in any manner or form make any disparaging or
derogatory statements to any one about the Companies or any of their directors,
officers, employees, agents or representatives.

     (b) When your employment ends for any reason, the Company shall instruct
those individuals who are at that time members of the Board and your direct
reports to not make any disparaging or derogatory statements about you to any
one outside the Company, except for statements made in good faith that are
required by law or necessary to fulfill the legal obligations of any company or
entity with which such individuals are affiliated.
     You hereby acknowledge that any breach of this Section 9 would cause the
Company irreparable harm. In the event of a breach or threatened breach of this
Section 9, the Company shall be entitled to injunctive relief enforcing this
Section 9 without bond. If any part of this Section 9 is found to be overbroad,
the Parties authorize the court to reform this Section 9 to provide the maximum
protection for the Company that is legally permitted and to enforce this
Section 9 as reformed.
10. Non-Solicitation.
     You and the Company agree that one of the Company’s most valuable assets is
the people who provide services to the Company. For two (2) years from the
Termination Date, you shall not,
Initial:                     

7



--------------------------------------------------------------------------------



 



directly or indirectly, individually or as part of or on behalf of any other
person, company, employer or other entity, hire or attempt to solicit for hire,
any Covered Person, without the Chairman’s prior written consent. “Covered
Person” shall mean any person who has (i) provided services to the Company at
any time during the six (6) months before the Termination Date and (ii) the date
on which they ceased to provide such services was less than three months prior
to any conduct prohibited the first sentence of this Section 10. If any Covered
Person accepts work with any person, company, employer or other entity of which
you are an officer, director, employee, partner, shareholder (other than of less
than 5% of the stock in a publicly traded company) or joint venturer, it shall
be presumed that the Covered Person was hired in violation of this provision
(“Presumption”). This Presumption may be overcome by your showing by a
preponderance of the evidence that you were not directly or indirectly involved
in soliciting or encouraging the Covered Person to cease to provide services to
the Company. You shall give written notice to any person or entity to which you
provide services within two (2) years of the Termination Date of the terms of
your obligations under this Section 10. You shall provide such written notice
with a copy to the Company on or before the first day of providing such
services. Such notice must contain the name and address of the person or entity
to which you are providing services. You hereby acknowledge that any breach of
this Section 10 would cause the Company irreparable harm. The Parties agree that
any breach or threatened breach of this Section 10 shall entitle the Company to
injunctive relief enforcing this Section 10 without bond. If any part of this
Section 10 is found to be overbroad, the Parties authorize the court to reform
this provision to provide the maximum protection for the Company that is legally
permitted and to enforce it as reformed.
11. Cooperation with Legal Proceedings.
     During the Term and at all times thereafter, you agree to reasonably
cooperate with the Company or any of its affiliated entities in pursuing or
defending any claims or actions now in existence or which may be brought in the
future against or on behalf of the Company, which relate to events or
occurrences that transpired while you were providing services to the Company.
Your reasonable cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company. You
also agree to reasonably cooperate with the Company in connection with any
investigation or review by the Company or any federal, state, or local
regulatory authority that relates to events while you were providing services to
the Company. You understand that in any legal action, investigation, or review
covered by this Section 11 that the Company expects you to provide only accurate
and truthful information or testimony. The Company shall reimburse all costs and
expenses reasonably incurred by you in connection with your compliance with this
Section 11.
12. Intellectual Property.
     You acknowledge that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, concepts reports, original
works of authorship, copyrights (“Intellectual Property”) and all similar or
related information or materials (whether or not patentable or copyrightable)
belong to the Company provided that they (1) relate to the Company or its or any
affiliate’s actual or demonstrably anticipated business, research and
development or existing or future products or services and (2) are conceived,
developed or are made by you, individually or with others, while you are serving
the Company in any capacity (“Work Product”).
Initial:                     

8



--------------------------------------------------------------------------------



 



To the maximum extent permissible under law, you hereby assign all the rights to
any such Work Product to the Company and agree to execute any document necessary
to achieve such assignment and ensure that the Company has all rights to such
Work Product. You have attached a list of any Intellectual Property you have
created or in which you have any right, title or interest as of the date you
sign this Agreement. If no list is attached, it shall mean that there is no such
Intellectual Property. The Parties agree that any breach or threatened breach of
this Section 12 shall entitle the Company to injunctive relief enforcing this
Section 12 without bond. If any part of this Section 12 is found to be
overbroad, the Parties authorize the court to reform this provision to provide
the maximum protection for the Company that is legally permitted and to enforce
it as reformed.
13. Miscellaneous Provisions.
     (a) Notices. Unless otherwise provided herein, any notice or other
information to be provided to the Company will be delivered by hand to the
Chairman, or sent by overnight delivery with acknowledgement of receipt
requested, to:
Chairman of the Compensation
Committee of Board of Directors
Allied Capital Corporation
1919 Pennsylvania Avenue, NW, 3rd Floor
Washington, DC 20006
Copy to:
Sally D. Garr, Esq.
Patton Boggs LLP
2550 M Street, NW
Washington, DC 20037
Any notice or other information to be provided to you will be delivered by hand
to you, or sent by overnight delivery with acknowledgement of receipt requested
to (or to such other address as you may provide notice of in writing):
John M. Scheurer
4106 Rosemary Street
Chevy Chase, Maryland 20815

         
 
  Copy to:   Anthony H. Dowling, Esq.
Bachelder & Dowling, P.A.
120 Exchange Street
P.O. Box 7003
Portland, ME 04112-7003

     (b) Dispute Resolution. You and the Company agree that arbitration in
accordance with the Federal Arbitration Act (“FAA”) and the Dispute Resolution
Procedures set forth in Attachment B to this Agreement shall be the exclusive
means for final resolution of any dispute between the Parties arising out of or
relating to your employment or this Agreement, except (1) for workers’
compensation or unemployment claims; (2) whenever injunctive relief is necessary
to
Initial:                     

9



--------------------------------------------------------------------------------



 



preserve the status quo or to prevent irreparable injury, (3) disputes relating
to Sections 8, 9 or 10 of this Agreement; or (4) disputes over benefits or
payments that are provided under any employee benefit plan that contains a
procedure for resolving disputes. Injunctive relief or enforcement of any
arbitration award may be sought only from any court of competent jurisdiction
located in the Distict of Columbia and you hereby consent to personal
jurisdiction and venue in such court.
     (c) Nature of Agreement. This Agreement and the attachments hereto
constitute the entire agreement between you and the Company and supersede all
prior agreements and understandings between you and the Company relating to the
matters covered by this Agreement, except the following agreements between you
and the Company which remain in effect the stock option agreements, the
Indemnification Agreement and the Split Dollar Life Insurance Agreement. In
making this Agreement, the Parties warrant that they did not rely on any
representations or statements other than those contained in this Agreement. No
modification or waiver of or amendment to any provision of this Agreement will
be effective unless in writing and signed by you and the Chairman. A delay or
failure by the Company to exercise any right that is the subject of this
Agreement will not be construed as a waiver of that right. A waiver of a breach
on any one occasion will not be construed as a waiver of any other breach.
Regardless of the choice of law provisions of the District of Columbia or any
other jurisdiction, the Parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the District of Columbia. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held to be void or unenforceable, the remaining
provisions shall continue with full force and effect. This Agreement is not
assignable by you, but the Company may assign this Agreement either with your
written consent or to any successor entity that expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent as the Company
would have been required to do. This Agreement is binding on you and your legal
representatives and the Company, its successors or assigns. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either party by virtue of the
authorship of any of the provisions of this Agreement.
     This Agreement may be executed in any number of counterparts each of which
shall be an original, but all of which together shall constitute one instrument.
The headings in this Agreement are for convenience only and shall not effect the
interpretation of this Agreement. You further certify that you fully understand
the terms of this Agreement and have entered into it knowingly and voluntarily.
     IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the
case of the Company by its authorized officer, as of the day and year set forth
under their signatures below.

                 

      ALLIED CAPITAL CORPORATION

     
/s/ John M. Scheurer
      By:   /s/ Anthony T. Garcia    
 
               
John M. Scheurer
          Chairman, Compensation Committee Of The Board Of Directors    
 
             
Date: May 5, 2009
          Date: May 5, 2009    
Initial:                     

10



--------------------------------------------------------------------------------



 



ATTACHMENT A
GENERAL RELEASE AND WAIVER OF CLAIMS
     John M. Scheurer (“you”) executes this General Release and Waiver of Claims
(the “Release”) as a condition of receiving certain payments under Section 6 of
your Employment Agreement with Allied Capital Corporation (“Company”) that
became effective on May 5, 2009. This document is important and you are advised
to review it carefully and consult with an attorney before you sign it.
     1. Release of Claims.
     (a) You hereby release and forever discharge each of the Released Parties
(as defined below) from any and all claims, damages, injuries and actions that
you or your heirs, agents or any other legal representatives ever had, now have,
or may have based on any act, omission, matter, cause or thing that has happened
through the date that you sign this Release (“Released Claims”). For purposes of
this Release, “Released Parties” shall mean the Company and its subsidiaries,
predecessors, successors, parents, portfolio companies and affiliated entities
and for each and every one of the foregoing entities, their former or current
directors, officers, employees, shareholders, members, agents, parent companies,
portfolio companies, successors, predecessors, subsidiaries, affiliates, assigns
and attorneys.
     (b) By way of example without reducing the generality of the Released
Claims described above, the Released Claims include, without limitation, any
claims under any federal, state or local law:

  •   prohibiting discrimination, retaliation, or harassment, including but not
limited to Title VII of the Civil Rights Act of 1964, Civil Rights Acts of 1866
and 1991, the Equal Pay Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, Executive Order 11246, Executive Order 11141
and any state or local laws relating to such issues;     •   relating to
layoffs, termination of employment, conditions of employment, leave, corporate
governance, employee benefits (other than any vested benefits to which you have
a right under any benefits plan), or whistleblowing, including but not limited
to the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, and the
Sarbanes-Oxley Act, and any state or local laws relating to such issues; and    
•   based on the common law of tort or contract, including but not limited to
breach of contract, wrongful discharge, emotional distress, injury to
reputation, tortious interference, promissory estoppel, and negligent retention.

     (c) The Released Claims include any claims that you do not know about when
you sign this Release, even if knowing about such claims could have affected
your decision to sign the Release.
Initial:                     

 



--------------------------------------------------------------------------------



 



     (d) Nothing in this Release shall be construed to release that as a matter
of law may not be released or to prohibit you from filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a comparable state or local agency;
provided, however, that by signing this Release, you waive any right to recover
monetary damages or any other relief in connection with any such charge,
investigation or proceeding.
     (e) Notwithstanding the foregoing, and for the avoidance of doubt, this
Release does not extend to, and you are not releasing, (i) any claims for
reimbursement of expenses under Section 3(c) of your Employment Agreement that
were reasonably and necessarily incurred within the 60 days prior to the date on
which your employment ended, (ii) any rights to vested benefits under Section 4
of your Employment Agreement or to any payments or benefits under Sections 5 and
6 of your Employment Agreement, or (iii) any rights or claims under your
Indemnification Agreement with the Company or any other rights or claims to
indemnification you may have.
2. Review and Revocation Period.
     (a) You may take up to twenty-one (21) calendar days to consider whether to
sign and return this Release to Chairman of the Board of Directors (the
“Chairman”), Allied Capital Corporation, 1919 Pennsylvania Avenue, NW,
Washington, DC 20006. If you choose to sign the Release before the twenty-one
(21) day period ends, you hereby represent that you did so voluntarily for your
own benefit without pressure from the Company. If you fail to return to the
Chairman a signed copy of the Release within twenty-one (21) days of receiving
it, you shall not be entitled to any payment under Section 6 of your Employment
Agreement. You hereby acknowledge that you have been advised by the Company to
review this Release with an attorney before you sign it.
     (b) If you sign this Release within the twenty-one (21) day period, you
then will have seven (7) calendar days in which to revoke the Release by having
a written revocation delivered to the Chairman before the end of such seven-day
period. If you timely revoke this Release, this Release will be null and void
and you will not be entitled to any payment under Section 6 of your Employment
Agreement. If the Chairman does not receive your revocation of this Release
within the seven (7) day period after you sign it, the Release will be final and
binding on the eighth (8th) day after you sign it (“Effective Date”).
By signing below, I certify that I have read, understand and am voluntarily
signing this General Release and Waiver of Claims.

     
 
   
John M. Scheurer
  Date

Initial:                     

2



--------------------------------------------------------------------------------



 



ATTACHMENT B
DISPUTE RESOLUTION PROCEDURES
     The Parties agree to comply with the following procedures (“Procedures”)
with regard to any dispute that is required by Section 13(b) of the Employment
Agreement between John Scheurer and Allied Capital Corporation to be submitted
for arbitration for final resolution.
     (1) The party claiming to be aggrieved shall furnish to the other a written
statement of the grievance, all persons whose testimony would support the
grievance, and the relief requested or proposed. The written statements must be
delivered to the other party within the earlier of the time limits for bringing
an administrative and the time limits for bringing a court action based on that
claim.
     (2) If the other party does not agree to furnish the relief requested or
proposed, or otherwise does not satisfy the demand of the party claiming to be
aggrieved within 30 days and the aggrieved party wishes to pursue the issue, the
aggrieved party shall by written notice demand that the dispute be submitted to
non-binding mediation before a mediator jointly selected by the Parties. If the
Parties cannot otherwise agree to a mediator, the Parties shall request a list
of nine mediators in Washington, D.C. from the American Arbitration Association
and select by alternately striking names with the aggrieved party striking the
first name. The mediation shall be held at a mutually agreeable location in
Washington, D.C.
     (3) If the mediation does not produce a resolution of the dispute and
either party wishes to pursue the issue, that party shall request arbitration of
the dispute by giving written notice to the other party within 30 days after the
mediation. The Parties will attempt to agree on a mutually acceptable
arbitrator. If the Parties cannot otherwise agree on an arbitrator, the Parties
shall request a list of nine arbitrators in Washington, D.C. from the American
Arbitration Association and select by alternately striking names with the
aggrieved party striking the first name. Regardless of whether the American
Arbitration Association administers the arbitration, the arbitration shall be
conducted consistent with the American Arbitration Association’s then current
rules governing employment disputes (“Rules”). If there is any conflict between
those Rules and the Procedures, the Procedures shall govern. The arbitrator
shall have authority to decide whether the conduct complained of under Section
(1) above violates the rights of the Parties as provided by the applicable law.
In any such arbitration proceeding, any hearing must be transcribed by a
certified court reporter and any decision must be supported by written findings
of fact and conclusions of law. The arbitrator’s findings of fact must be
supported by substantial evidence on the record as a whole and the conclusions
of law and any remedy must be provided for by and consistent with the laws of
the District of Columbia and federal law. The arbitrator shall have no authority
to add to, modify, change or disregard any lawful term of the Agreement. Any
arbitration proceedings shall be held at a mutually agreeable location in
Washington, D.C.
Initial:                       

 